BOND, J.
Plaintiff sues for a breach of contract of employment as a teacher of a public school. The defense is a general denial and that the contract of employment was void because not entered into as required by law. Plaintiff recovered judgment for $160, from which defendant appealed.
It is insisted by the respondent that the transcript filed in this court does not correctly set forth what was contained in the bill of exceptions at the time the same was filed in the lower court. We caused certiorari to issue for the purpose of bringing the original bill of exceptions here for our inspection. The return to that writ has put us in possession of the original bill of exceptions. It appears therefrom that it was signed in the form of a skeleton bill and that the only reference which it contained, at the time of its signature, to-wit, January 21, 1900, by the trial judge, to the testimony was the following directions to the clerk; to-wit: “The clerk here insert testimony offered by plaintiff to and including the words *262‘plaintiff rests;’ ” and again, with reference to defendant’s testimony, the following: “Clerk'will here insert.”
There was attached to the original bill of exceptions as it was sent up in compliance with the writ, some typewritten matter purporting to be questions and answers of witnesses on the trial of this cause. But the typewritten matter is shown by indorsement on its back, not to have been filed until January 29, 1900, or two days after the trial judge had signed the skeleton bill. Under these circumstances it became no part of the bill of exceptions, since it was not written out and on file or identified and attached to the bill of exceptions at the time the trial judge affixed his signature to the bill. Morgan v. Shockley, 65 Mo. App. 179, and cases cited; Tipton v. Renner, 105 Mo. 1; State v. Buck, 130 Mo. 480.
This leaves nothing for review but the record proper. As that fails to show any error in the obtention of the judgment in the lower court, it is affirmed.
All concur.